Citation Nr: 0908268	
Decision Date: 03/05/09    Archive Date: 03/12/09

DOCKET NO.  04-19 643	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

B.W. Hennings, Associate Counsel




INTRODUCTION

The Veteran served on active duty from March 1958 to May 
1965, including service in the Republic of Vietnam.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from rating decisions by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  

The Board remanded this case in September 2004 and November 
2006 for additional development.  The appeal has been 
returned to the Board for further appellate action.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDING OF FACT

The Veteran has PTSD due to or aggravated by stressful events 
during service.


CONCLUSION OF LAW

The Veteran's PTSD was incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110 (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.303, 3.304(f) (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

Legal Criteria 
 
Applicable law provides that service connection will be 
granted if it is shown that the Veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in active military service.  38 U.S.C.A. §§ 1110, 1131; 
38 C.F.R. § 3.303.

That an injury occurred in service alone is not enough; there 
must be chronic disability resulting from that injury.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).

Certain chronic disabilities are presumed to have been 
incurred in service if manifest to a compensable degree 
within one year of discharge from service.  38 U.S.C.A. §§ 
1110, 1112; 38 C.F.R. §§ 3.307, 3.309.

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Establishment of service connection for PTSD requires: (1) 
medical evidence diagnosing PTSD; (2) credible supporting 
evidence that the claimed in-service stressor actually 
occurred; and (3) medical evidence of a link between current 
symptomatology and the claimed in-service stressor.  38 
C.F.R. § 3.304(f).  See also Cohen v. Brown, 10 Vet. App. 128 
(1997).

If the evidence establishes that the Veteran engaged in 
combat with the enemy and the claimed stressor is related to 
that combat, in the absence of clear and convincing evidence 
to the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the Veteran's service, the Veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  38 C.F.R. § 3.304(f)(1).  See also 38 U.S.C.A. § 
1154(b).

The ordinary meaning of the phrase "engaged in combat with 
the enemy," as used in 38 U.S.C.A. § 1154(b), requires that a 
Veteran have participated in events constituting an actual 
fight or encounter with a military foe or hostile unit or 
instrumentality.  The issue of whether any particular set of 
circumstances constitutes engagement in combat with the enemy 
for purposes of section 1154(b) must be resolved on a case-
by-case basis.  See VAOPGCPREC 12-99 (October 18, 1999).

If there is no combat experience, or if there is a 
determination that the Veteran engaged in combat but the 
claimed stressor is not related to such combat, there must be 
independent evidence to corroborate the Veteran's statement 
as to the occurrence of the claimed stressor.  Doran v. 
Brown, 6 Vet. App. 283, 288-89 (1994).  The Veteran's 
testimony, by itself, cannot, as a matter of law, establish 
the occurrence of a non-combat stressor.  Dizoglio v. Brown, 
9 Vet. App. 163, 166 (1996).  Moreover, a medical opinion 
diagnosing PTSD does not suffice to verify the occurrence of 
the claimed in-service stressors.  Cohen v. Brown, 10 Vet. 
App. 128, 142 (1997); Moreau v. Brown, 9 Vet. App. 389, 395-
396 (1996).

In Pentecost v. Principi, 16 Vet. App. 124 (2002), the 
Veteran in that case, who had a non-combat military 
occupational specialty (MOS), claimed that he was exposed to 
rocket attacks while stationed at Da Nang.  Records for the 
Veteran's unit corroborated the Veteran's assertion that 
enemy rocket attacks occurred during the time he was 
stationed at Da Nang, but did not document his personal 
participation. The U.S. Court of Appeals for Veterans Claims 
(Court) in that case determined that the Veteran's presence 
with his unit at the time the attacks occurred corroborated 
his statement that he experienced such attacks personally.  
Citing Suozzi v. Brown, 10 Vet. App. 307 (1997), the Court 
concluded that the Board erred in interpreting the 
corroboration requirement too narrowly by requiring the 
Veteran to corroborate his actual proximity to and 
participation in the rocket attacks on Da Nang.  Id. at 128- 
29.

History and Analysis

The Veteran asserts that he has PTSD due to stressful events 
that occurred in service.  He contends that he dealt with a 
number of stressors in service, including a 
cafeteria/restaurant bombing at Tan Son Nhut Air Force Base.  
The Veteran was detailed to go and salvage any damaged 
vehicles; while he was there he encountered bodies or body 
parts from the attack.   
 
Current VA treatment records show the Veteran suffers from 
PTSD and that he has been undergoing treatment and therapy.  
In December 2003 the Veteran underwent a psychiatric 
evaluation by a VA mental health professional.  The examiner 
noted the Veteran's extensive history and report of PTSD 
symptoms.  The Veteran reported to the examiner a number of 
stressful events as stressors related to his PTSD, including 
an incident at Tan Son Nhut Air Force Base.  In what the 
Veteran believes was November 1964, saboteurs placed bombs in 
the officer's mess hall.  He was part of a small group sent 
later in the evening to fetch a van damaged near the site.  
The examiner diagnosed the Veteran with PTSD by the DSM-IV 
criteria and indicated his initial trauma was caused during 
his childhood history of being physically abused and 
witnessing severe physical abuse of his mother by his father, 
but also linked it to the Veteran's military service.  The 
examiner explained that the Veteran went into his wartime 
service already vulnerable to PTSD due to the significant and 
persisting violence, chaos and abandonment inherent to his 
childhood.  He opined that the Veteran's PTSD was in large 
part a product of his childhood and that he was predisposed 
to perceive the worst; therefore his PTSD was probably 
aggravated by his military service.  He gave the Veteran a 
Global Assessment of Functioning (GAF) score of 48.  

The Board finds that there is a current diagnosis of PTSD and 
medical evidence of a link between the current symptomatology 
and the claimed in-service stressor.  Specifically, such 
diagnosis and link is confirmed in the December 2003 VA 
examination report.  The third element of service connection 
for PTSD requires credible supporting evidence that the 
claimed in-service stressor actually occurred.  38 C.F.R. § 
3.304(f).  

In this regard, the Board notes that the Veteran's claimed 
stressors are not really related to combat; the Veteran was a 
vehicle repair mechanic in service and there is no indication 
he participated in combat.  The record must contain service 
records or other corroborative evidence that substantiates or 
verifies the Veteran's statements and contentions as to the 
occurrence of the claimed stressors.  A medical opinion 
diagnosing PTSD does not suffice to verify the occurrence of 
the claimed in-service stressors.  The Veteran has described 
some events that he claims were very stressful to him and 
caused his PTSD; those events included helping clean up 
debris and salvaging vehicles, during which time he saw 
bodies related to an on-base restaurant bombing in Vietnam.  
The Veteran's service treatment records and service personnel 
records do not contain indications of bombing or that the 
Veteran was directly involved in the claimed stressful 
incidents, however.

Pursuant to a request by the RO, the Center for Unit Records 
Research (CURR) in November 2004 responded directly to the RO 
regarding the Veteran's claimed stressors.  On November 18, 
1964 twelve Air Force members and three Air Force civilian 
employees were injured when an explosive device was detonated 
by unfriendly forces at the Air Club Restaurant at Tan Son 
Nhut Air Base.  The Board notes that the Veteran's personnel 
records and travel vouchers show that the Veteran was 
stationed at Tan Son Nhut Air Force Base at the time of the 
alleged restaurant bombing in November 1964.

There is evidence both for and against the verification of 
the Veteran's in-service stressor.  The Board finds it 
credible that the Veteran would have been sent to try to 
salvage vehicles damaged by the bombing and that at that time 
he observed the aftermath of the bombing, including 
potentially wounded or killed servicemen.  The Board notes 
that all the precise details of the Veteran's claimed 
stressor have not been verified, however, as it has not been 
verified that anyone was killed in the November 1964 bombing.  
This case is similar to Pentecost, as the Veteran here had a 
non-combat MOS and claimed that he was exposed to a stressful 
bomb attack while stationed at Tan Son Nhut Air Force Base.  
The Court in Pentecost determined that the Veteran's presence 
with his unit at the time attacks occurred corroborated his 
statement that he experienced such attacks personally and the 
Board had erred in interpreting the corroboration requirement 
too narrowly by requiring the Veteran to corroborate his 
actual proximity to and participation in the rocket attacks 
on Da Nang.  Pentecost at 128- 29.  Records obtained by VA in 
this matter corroborate the Veteran's assertion that an on-
base restaurant was blown up during the time he was stationed 
at Tan Son Nhut Air Force Base, although they do not document 
his personal participation.  Taking a broad view of the 
corroboration requirement as directed by the Court in 
Pentecost, the Board finds a similar situation here; the 
Veteran experienced the bombing via his required duties 
dealing with its aftermath.  

Therefore, taking into account the contentions the Veteran 
has provided, the records that show the Veteran served at Tan 
Son Nhut Air Force Base in November 1964 and the verification 
by CURR that the stressful incident regarding the bombing of 
a restaurant on-base the Veteran has described occurred, it 
is clear that the corrobative evidence regarding the 
Veteran's in-service stressor is at least in equipoise.  When 
there is approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102; 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Therefore, 
giving the Veteran the benefit of the doubt, the Veteran's 
claimed stressor is corroborated by the evidence of record.

The Board finds that there is (1) a current diagnosis of 
PTSD, (2) medical evidence of a link between the current 
symptomatology and the claimed in-service stressor and (3) 
credible supporting evidence that some of the claimed in-
service stressors actually occurred.  Accordingly, service 
connection for PTSD is granted.  

In light of the favorable determination contained herein, 
further development with regard to VA's duties to notify and 
assist would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540 (1991).  


ORDER

Service connection for PTSD is granted.



____________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


